Title: From John Adams to John Lathrop, 2 December 1811
From: Adams, John
To: Lathrop, John



Reverend and dear Sir
Quincy December 2d 1811

A present of a thanksgiving sermon from a Gentleman whome I have highly esteemed and honoured for three and forty years gave me great pleasure, after reading it over and over I can discover nothing in it which ought to give disquietude or disgust to any faithful American.
If your text is applied to the French and English, nothing could be more appropriate, for no people ever delighted more in war. To our American nation: it cannot be applied; for I believe there never existed a Nation who while they will not shrink from a war when made to appear to them clearly just and undoubtedly necessary entertain nevertheless a national a humane a phylosophical and a Christian abhorance of war and that almost universally.
Your handsome compliment to those administrations which are distinguished as federal may easily be believed to be grateful for me. but what would have been the effects of a continuance of the Government in the hands of that party, it is not permitted to us short sighted mortals to calculate. I my self have not a doubt we should long since have been involved in all the horrors of this European war and engaged if the people would have followed us in romantic expeditions to St Domingo, South America Nova Scotia or Canada, or the Lord knows where, the two most eminent delighters in war that I have known in America; Hamilton and Burr have been providentially scattered, and we have hitherto escaped
With great esteeme and sincere affection I am, / my dear Sir Your Friend and humble Servant
John Adams